DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The response filed 11/3/21 has been entered and considered.
	The Terminal Disclaimer filed 11/3/2021 has been entered.
	Claims 1-20 are allowed.
Reasons for Allowance:
The following is a statement of reasons for the indication of allowable subject matter: The claims meet patent eligibility for the same reasons as in parent 14/029765. The claims recite a particular data structure of linked tables which all update in response to the acquisition of new genotype sets. A particular interaction between the data, and the relational databases exists, integrating any judicial exception into a computing environment. The subject matter of claims 1-20 appears to be free of the prior art of record. The closest prior art documents are represented by Gusev (2009), Purcell (2007), Haynes (2015) and Kennedy (2010) (PTO-1449). However these documents do not provide the linked data structure comprising the particular types of haplotype information, identifier information, indexed sequences, grouped in rows and sorted by position, as well as matching information as required. The art does not teach or fairly suggest the particular structures, actions, or methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631